Citation Nr: 1129144	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to August 1977.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

At his November 2009 hearing before the Board, the Veteran testified that his nonservice-connected sleep apnea and allergic rhinitis had been aggravated due to his service-connected status post residuals of septorhinoplasty.  Additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder may also be granted service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Accordingly, the issues of entitlement to service connection for sleep apnea and allergic rhinitis as secondary to service-connected status post residuals of septorhinoplasty have been raised by the Veteran, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has work experience as an electrician for over 20 years.  Service connection is currently in effect for status post septorhinoplasty of residuals of nasal fracture, rated at a noncompensable evaluation.

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disability.



CONCLUSION OF LAW

A total disability rating for compensation purposes based on individual unemployability is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's January 2011 letter advised the Veteran of what evidence was required to substantiate his claim for a total rating for compensation purposes based upon individual unemployability.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's January 2011 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's January 2011 remand, the RO requested in the January 2011 letter, that the Veteran complete and submit VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and identify or submit any additional pertinent evidence in support of his claim for a total rating for compensation purposes based upon individual unemployability.  The record reflects that no response has been received from the Veteran to this date.  Under these circumstances, the Board finds that there has been substantial compliance with its January 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA has also provided the Veteran with multiple VA examinations to ascertain the current severity of his service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations obtained in this case are adequate as they are based on a review of the Veteran's claims file, with consideration of the Veteran's medical history and his lay statements, and provide sufficient detail to determine the severity of the Veteran's service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a separate VA opinion is not required as to the effects the Veteran's service-connected disability on employability is not required as the evidence of record fails to show that the Veteran's service-connected disability was of such nature and severity as to 

preclude the Veteran from securing or maintaining substantially gainful employment.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Total disability is considered to exist when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, status post septorhinoplasty for residuals of nasal fracture is the only service-connected disability, and is rated at a noncompensable evaluation.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Thus, the record indicates that the Veteran does not meet the schedular criteria listed in 4.16(a).  

Nonetheless, the Board must consider whether the evidence of record warrants referral to the Director of Compensation and Pension Service for entitlement to a total rating for compensation purposes based upon individual unemployability based on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) where a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran contends that his service-connected disability renders him unemployable, thus warranting a total rating for compensation purposes based upon individual unemployability.  Specifically, at his November 2009 hearing before the Board, and through various written statements, the Veteran testified that he was unable to work due to sleep problems associated with his difficulty breathing.  He stated that the resulting lack of sleep is incapacitating to the extent that he would fall asleep anywhere at any time.  The Veteran reported that his nasal blockage caused severe breathing problem and trouble sleeping and that he was told that the only way to improve the condition was through a tracheotomy.

In February 2007, the Veteran underwent a VA examination.  The VA examiner noted that the claims file was not available for review.  The Veteran gave a history of a septorhinoplasty in 1977 after sustaining a nasal fracture while in service.  He reported difficulty breathing out of the right side of his nose for the past 10 years and stated that he breathed out of the left side.  The Veteran also reported that he had allergic rhinitis symptoms since he was a teenager, with sneezing, watering, itching, and burning of his eyes and nose, mainly in the spring, as well as headaches and obstructive sleep apnea.  The examiner found that the Veteran had a fairly good nasal airway on the left and slightly decreased airway on the right.  The examiner opined that the Veteran's nasal obstructive symptoms were mainly due to swelling of the nasal turbinate tissue, which was likely secondary to his allergies that was not a residual of the Veteran's septorhinoplasty surgery.  The examiner further stated that the Veteran had an extreme narrow posterior pharyngeal airway, which played a big part in his sleep apnea.  The diagnoses were status post septorhinoplasty for nasal fracture, with no residual; seasonal allergic rhinitis; and obstructive sleep apnea.

In May 2008, the Veteran was afforded another VA examination.  The VA examiner stated that the claims file was reviewed.  The Veteran reported a history of nasal fracture in 1977, which he believed caused him to have trouble breathing out of his nose.  It was noted that the Veteran's current rhinitis symptoms included 

nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  As to the disability's effect on the Veteran's occupation, it was noted that the Veteran was currently working full-time as an electrician helper and did not miss any time from work during the previous year.  The diagnoses were seasonal allergic rhinitis, with enlarged inferior nasal turbinates causing some nasal airway obstruction; and post septorhinoplasty, with no residual.  The examiner opined that the Veteran's breathing problem and nose bleeds in the past were not related in any way to the Veteran's septorhinoplasty.  In support of this opinion, the examiner stated that the Veteran's breathing problem through his nose was secondary to his allergic rhinitis causing swollen inferior turbinates with nasal obstruction.

Most recently, the Veteran underwent a VA examination in August 2010.  The VA examiner stated that the claims file was reviewed.  The examiner noted the current rhinitis symptoms included nasal obstruction, excess nasal mucous, itchy nose, watery eyes, and sneezing, and that there were no current sinus symptoms.  The Veteran reported frequent breathing difficulty.  The examiner found that there was mild hypertrophy of the right inferior nasal turbinate, secondary to the Veteran's allergic rhinitis, which caused approximately 10 percent right nasal airway obstruction.  The diagnosis was post septorhinoplasty, with no residual.  The Veteran reported that he have been employed as an electrician for over 20 years and was currently working full time.  He stated that the time lost from work during the previous year was 4 to 5 days due to daytime sleepiness.  The examiner found that there were no significant effects on usual occupation or daily activities resulting from the disability.

The Board finds that the Veteran's service-connected status post septorhinoplasty for residuals of nasal fracture has not been shown to preclude employment consistent with his education and occupational experience.  The record reflects that the Veteran has work experience as an electrician for over 20 years.  Although the Veteran stated at his November 2009 Board hearing that he had been an electrician all his life but could not work anymore, the evidence of record indicates otherwise.  

On the May 2008 VA examination, the Veteran reported that he was working full-time as an electrician helper at that time and did not miss any time from work during the previous year.  More recently, on the August 2010 VA examination, the Veteran reported that he was still working full time and that he only missed 4 to 5 days from work during the previous year due to daytime sleepiness.  

Furthermore, there is no medical evidence of record which states that the Veteran's status post residuals of septorhinoplasty prevents him from securing or following a substantially gainful occupation.  Notably, the August 2010 examiner found that there were no significant effects on usual occupation or daily activities resulting from the Veteran's service-connected disability.  In fact, the medical evidence of record indicates that Veteran's service-connected status post residuals of septorhinoplasty has been rather asymptomatic in that both the February 2007 and August 2010 VA examiner rendered a diagnosis of status post septorhinoplasty, with no residual.  

A total rating for compensation purposes based upon individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Veteran's service-connected nose disability may have a negative effect on employability, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The evidence of record does not demonstrate that the Veteran's service-connected nose disability precludes him from securing or following any type of substantially gainful occupation.  In fact, the record reflects that the Veteran has been working full time as an electrician during this appeal.  

The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a 

substantially gainful occupation due to his service-connected status post residuals of septorhinoplasty.  Thus, the Board finds that the RO's decision not to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a total rating for compensation purposes based upon individual unemployability was correct.  Accordingly, a total rating for compensation purposes based upon individual unemployability is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a total rating for compensation purposes based upon individual unemployability, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


